Citation Nr: 1449828	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-45 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for anemia.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II prior to January 12, 2011, and in excess of 40 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to recognition of the Veteran's daughter, J.D.R., as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to December 1998.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from 
February 2010, May 2011, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System.  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeals, the Veteran requested a videoconference hearing before the Board.  To date, she has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board from the RO in St. Petersburg, Florida.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

